COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-130-CV
 
IN THE INTEREST OF R.D.B., R.B., R.B., and R.B.
 
----------
FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
On May 20, 2003 and May 30, 2003 we notified appellant, in accordance with
TEX. R. APP. P. 42.3, that this court may not have jurisdiction over this appeal
because it appears the notice of appeal was not timely filed.  We stated
that the appeal would be dismissed for want of jurisdiction unless appellant or
any party desiring to continue the appeal filed with the court within ten days a
response showing grounds for continuing the appeal.
Although appellant has responded to our jurisdiction letters, the responses
do not state sufficient grounds for continuing the appeal.  Accordingly, we
dismiss the appeal for want of jurisdiction.  See TEX. R. APP. P.
42.3(a), 43.2(f).
 
                                                           
PER CURIAM

PANEL D: CAYCE, C.J.; DAY and LIVINGSTON, JJ.
DELIVERED: June 26, 2003

1. See Tex. R. App. P. 47.4.